DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  the amended claims recite, on lines 8 and 15 respectively, “a set of resources associates with a particular SoC” which should be “a set of resources associated with a particular SoC”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hira et al. (US PGPUB 2016/0306678; hereinafter “Hira”), in view of Bebout et al. (US PGPUB 2003/0217353; hereinafter “Bebout”), in view of Lepine et al. (US Patent 10,564,987; hereinafter “Lepine”) and in view of Travison (US PGPUB 2008/0222501; hereinafter “Travison”).
Claim 1: (Currently Amended)
Hira teaches a method for debugging code executing in a target processing environment, the method comprising:
detecting that the code executing in the target processing environment is associated with a first System-on-a-Chip (SoC) and is further associated with a first application ([0126] “the workload associated with servers 1016 comprises a pre-packaged SOC system image along with its software deployment as a SOC template. This SOC template can be registered with the cloud system 1000 so that the cloud system 1000 knows which workloads have a SOC image readily available,” wherein the “software deployment” comprises the “first application”.); and
selecting a first template associated with the first SoC and the first application from a plurality of templates in response to determining that the code is associated with the first SoC and the first application, each template of the plurality of templates defining a set of resources associates with a particular SoC and a particular application, the first template defining a first set of system resources associated with the first SoC and the first application ([0022] “The general purpose resources may be configured, such as via installation of application specific images, for performing application-specific execution of workloads depending on the particular workloads that need to be offloaded to these 

With further regard to Claim 1, Hira does not teach the following, however, Bebout teaches:
each template defining a predetermined system state definition to control a type and amount of information to be provided to a debugger, the first template defining a first predetermined system state definition to control a first type and first amount of information to be provided to the debugger ([0010] “the target is queried by a debug core in the debugger to obtain target-specific information such as register groups, a register map, information about compound registers, memory address spaces, and memory blocks in the particular target being debugged,” wherein the “target-specific information” is the “system state definition”. [0011] “the debugger adapts itself to the particular target being debugged and accommodates interfacing with a user by presenting information to the user corresponding to, for example, the particular register and memory configuration of the target being debugged.” [0035] “In step 420, debugger 
gathering a second set of information associated with the first predetermined system state definition from the target processing environment ([0024] “debugger 210, through communication line 227, queries target 270 for detailed target-specific information regarding its register and memory maps.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hira with the state definition as taught by Bebout since “there is a need in the art for a debugger system that does not have to be rebuilt or customized in order to effectively and properly operate with different or new targets” (Bebout [0008]).

With further regard to Claim 1, Hira in view of Bebout does not teach the following, however, Lepine teaches:
changing the first template to define a pre-selected set of system resources associated with the target processing environment and the first predetermined system state definition (Col. 2 Ln. 47: “the template generator generates a template that can be processed by the target execution environment to update the configuration of the target execution environment. The configuration may involve any infrastructure-level configuration, where the infrastructure itself is instantiable, modifiable, and/or definable by executable code … the template, when processed by an entity associated with the target execution environment, updates operational parameters of virtualized devices associated with the target execution environment to an equivalent state associated with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hira in view of Bebout with the template modifying process as taught by Lepine “so as to allow the deployed/developed/committed code to operate in an equivalent fashion as between the configured infrastructure of the monitored execution environment and that of the target execution environment” (Lepine Col. 2 Ln. 42).

With further regard to Claim 1, Hira in view of Bebout and Lepine does not teach the following, however, Travison teaches:
storing a first set of information associated with the pre-selected set of system resources from the target processing environment at a first instance and the first predetermined system state definition ([0010] “a library of historical or archived test failures. The archived test failures have already been analyzed and categorized.” [0012] “Test failures can be represented by data derived from the operational environment from which the test failures arise. Data associated with test failure includes information 
gathering a second set of information associated with the pre-selected set of system resources from the target processing environment at a second instance ([0010] “the term ‘current test failure’ will be used to indicate a test failure that is the subject of analysis and categorization. The process described below involves receiving a current test failure (or data representing the failure)”);
masking the first and second sets of information in light of one or more pre- determined rules ([0042] “As will be explained below, rules or attribute comparison criteria can be specified for individual historical failures to mask or de-emphasize such attributes for purposes of future comparisons. As an example, certain entries of a call stack might desirably be masked so as to leave only entries that are actually relevant to a particular historical test failure.”);
comparing the masked second set of information with the masked first set of information for differences ([0011] “The current test failure is compared to each historical test failure. Depending on the result of these comparisons, the current test 
displaying an indication of the differences ([0037] “A programmer subsequently analyzes the actual failure and manually categorizes it as either a new type of failure or an instance of a previously known failure,” wherein it is well-known that the ability of the “programmer” to analyze the determined “actual failure” must include some form of “displaying” as claimed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hira in view of Bebout and Lepine with the information analyzing process as taught by Travison “so as to leave only entries that are actually relevant to a particular historical test failure” (Travison [0042]).

Claim 5:
Hira in view of Bebout, Lepine and Travison teaches the method of claim 1, and Travison further teaches wherein the set of system resources comprises one or more of: 

Claim 6:
Hira in view of Bebout, Lepine and Travison teaches the method of claim 5, and Travison further teaches wherein the application-related resources comprise one or more of: variable values; stack crawl values; and available threads ([0027] “the attributes may identify … the state of the call stack at the time of the failure”).

Claim 7:
Hira in view of Bebout, Lepine and Travison teaches the method of claim 5, and Travison further teaches wherein the hardware-related resources comprise one or more of: register values for identified hardware blocks; registers; memory locations; and cache contents ([0060] “a function that writes a file to disk might fail if there is insufficient memory to allocate the file buffers. In this situation, the analyst may want to 

Claim 8:
Hira in view of Bebout, Lepine and Travison teaches the method of claim 5, and Travison further teaches wherein the operating system-related resources comprise one or more of: a list of executing processes; and operating system statistics ([0027] “the attributes may identify … characteristics of the runtime environment such as processor type, processor count, operating system, language, etc.” [0048] “an attribute indicating the operating system version of the computer on which the test is executed.”).

Claim 9:
Hira in view of Bebout, Lepine and Travison teaches the method of claim 1, and Travison teaches further comprising:
updating the pre-determined rules in response to said comparing ([0059] “As a further refinement, context specific comparisons might be specified for individual historical test failures. Using the techniques described thus far, attributes are compared in isolation and the result of each comparison is weighted and normalized to produce a final result. However, this process may still result in multiple matches or even false matches. To further refine the comparison process, the described system can be designed to accept rules that allow each attribute comparison to reference one or more 

Claim 10:
Hira in view of Bebout, Lepine and Travison teaches the method of claim 9, and Travison teaches further comprising:
masking the first and second sets of information in light of the updated pre- determined rules ([0042] “actual analysis of a test failure by an analyst will reveal that not all of the attributes associated with the failure are actually contributory or relevant to the particular test failure being recorded. As will be explained below, rules or attribute comparison criteria can be specified for individual historical failures to mask or de-emphasize such attributes for purposes of future comparisons. As an example, certain entries of a call stack might desirably be masked so as to leave only entries that are actually relevant to a particular historical test failure.”);

displaying an indication of the second differences ([0037] “A programmer subsequently analyzes the actual failure and manually categorizes it as either a new type of failure or an instance of a previously known failure,” as was stated above, it is well-known that the ability of the “programmer” to analyze the determined “actual failure” must include some form of “displaying” as claimed.).

Claim 11:
Hira in view of Bebout, Lepine and Travison teaches the method of claim 9, and Travison teaches further comprising:
gathering a third set of information associated with the pre-selected set of system resources from the target processing environment at a third instance ([0010] “the term 
masking the third set of information and one or more of the first and second sets of information in light of the updated pre-determined rules ([0042] “actual analysis of a test failure by an analyst will reveal that not all of the attributes associated with the failure are actually contributory or relevant to the particular test failure being recorded. As will be explained below, rules or attribute comparison criteria can be specified for individual historical failures to mask or de-emphasize such attributes for purposes of future comparisons. As an example, certain entries of a call stack might desirably be masked so as to leave only entries that are actually relevant to a particular historical test failure.”);
comparing the masked third set of information with the masked one or more of the first and second sets of information for third differences ([0011] “The current test failure is compared to each historical test failure. Depending on the result of these comparisons, the current test failure is categorized either as being of a new type, or as being a repeated instance of a previously known type for which an example has already been analyzed and archived.” [0054] “the process can also include the concept of an absolute constraint. An absolute constraint indicates the significant portions of an attribute value that must match between the current test failure and a historical test failure.” [0057] “Also note that the absolute comparison supports the logical NOT operation. This indicates that some or all of the significant portions of the value must not 
displaying an indication of the third differences ([0037] “A programmer subsequently analyzes the actual failure and manually categorizes it as either a new type of failure or an instance of a previously known failure,” as was stated above, it is well-known that the ability of the “programmer” to analyze the determined “actual failure” must include some form of “displaying” as claimed.).

Claim 12:
Hira in view of Bebout, Lepine and Travison teaches the method of claim 1, and Travison teaches further comprising:
storing a state configuration comprising a list of the pre-selected set of system resources and a list of the pre-determined rules; and accessing the state configuration for the pre-selected set of system resources and the pre-determined rules ([0042] “rules or attribute comparison criteria can be specified for individual historical failures to mask or de-emphasize such attributes for purposes of future comparisons,” wherein this citation discloses the “storing” and “accessing limitations” since the “rules or attribute comparison criteria” are “specified for individual historical failures”, i.e. stored, and are “for purposes of future comparisons”, i.e. after accessing the stored rules or criteria.).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hira in view of Bebout, Lepine and Travison as applied to claim 1 above, and further in view of Drukman et al. (US PGPUB 2008/0022843; hereinafter “Drukman”).
Claim 2:
Hira in view of Bebout, Lepine and Travison teaches all the limitations of claim 1 as described above. Hira in view of Bebout, Lepine and Travison does not teach the following, however, Drukman teaches:
wherein the first and second sets of information are provided by a debugger executing in association with the target processing environment ([0034] “FIG. 2C illustrates an example of a debugger instrument. The instrument makes use of the GNU debugger, GDB.” [0057] “FIG. 7A is a flow chart illustrating an embodiment of a process for showing a difference between two or more tracks.” [0028] “the user has recorded one set of interactions with ShowMyPlace.app, each represented in master track 214 by a marker.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hira in view of Bebout, Lepine and Travison with the debugger as taught by Drukman since “By including debugging information in tracing system 102, the user will be able to visually discover, e.g., how much memory is allocated between two break points, when a particular variable changes, etc.” (Drukman [0034]).

Claim 3: 

wherein the first template identifies resources of interest in the target processing environment ([0032] “In some embodiments, collections of instruments are pre-selected into one or more templates that are loaded at 254 ... Templates may be specifically composed, e.g., to identify and seek out particular problems … Thus, in the case of a word processing application, performance related instruments such as those monitoring CPU usage, memory consumption, etc. may be pre-selected in a template, while networking instruments are not.” [0033] “In some cases, templates include collections of instruments related to a particular category of resource. For example, templates may exist for each of the subsets listed in tool box 220 (e.g., input/output, user experience, etc.)”).

Claim 4:
Hira in view of Bebout, Lepine, Travison and Drukman teaches the method of claim 3, and Drukman teaches further comprising:
modifying the identified resources of interest in the first template to pre-select the pre- selected set of system resources ([0032] “custom templates are defined that bundle tools most applicable to particular applications that a company produces. Thus, in the case of a word processing application, performance related instruments such as those monitoring CPU usage, memory consumption, etc. may be pre-selected in a template, while networking instruments are not.”).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Travison in view of Drukman, Hira, Bebout and Lepine.
Claim 13: (Currently Amended)
Travison teaches a development environment system comprising:
a target processing system comprising a processor and hardware resources ([0027] “the attributes may identify the particular test case that produced the failure; inputs and outputs that occurred in conjunction with the test case or failure; the state of the call stack at the time of the failure; characteristics of the runtime environment such as processor type, processor count, operating system, language, etc.”), and
configured to execute one or more program threads ([0048] “As an example, attributes relating to runtime data such as parameter values or symbol names typically have a greater impact on failure resolution than an attribute indicating the operating system version of the computer on which the test is executed,” wherein the “computer on which the test is executed” must perform the test execution using at least one “thread”.); and
a computer system, communicatively coupled to the target processing system, the computer system configured to provide an integrated development environment ([0020] “an analyzing agent 108, capable of reporting and/or collecting data associated with the test failures and of comparing the data associated with a current test failure with the corresponding data associated with known test failures. Based on such comparisons, analyzing agent 108 can declare the current test failure as a known failure or as a new failure.” [0021] “analyzing agent 108 can be included on any combination of computing-based devices 102, 104(a)-(n). For example, in one implementation, one of 
wherein the integrated development environment is configured to request a first set of information associated with a pre-selected set of system resources from the target processing system at a first instance ([0010] “a library of historical or archived test failures. The archived test failures have already been analyzed and categorized.” [0012] “Test failures can be represented by data derived from the operational environment from which the test failures arise. Data associated with test failure includes information that relates to the state of the program being tested along with state information associated with computing resources, for example, memory, processing capability and so on.” [0070] “moving specific attributes to the start of the attribute list to ensure they are compared first. These values are those that are mismatched most often and are inexpensive to compare. Examples included values such as processor type, process type, language, build and OS version” [0020] “an analyzing agent 108, capable of reporting and/or collecting data associated with the test failures,” wherein the “collecting data” discloses a “request” for the “data associated with the test failures”.);
request a second set of information associated with the pre-selected set of system resources from the target processing system at a second instance ([0010] “the term ‘current test failure’ will be used to indicate a test failure that is the subject of analysis and categorization. The process described below involves receiving a current test failure (or data representing the failure)” [0025] “As discussed above analyzing agent 108 collects data associated with newly-occurring test failures, each of which is referred to herein as the current test failure during the time it is being categorized.”),

compare the masked second set of information with the masked first set of information for differences ([0011] “The current test failure is compared to each historical test failure. Depending on the result of these comparisons, the current test failure is categorized either as being of a new type, or as being a repeated instance of a previously known type for which an example has already been analyzed and archived.” [0054] “the process can also include the concept of an absolute constraint. An absolute constraint indicates the significant portions of an attribute value that must match between the current test failure and a historical test failure.” [0057] “Also note that the absolute comparison supports the logical NOT operation. This indicates that some or all of the significant portions of the value must not match. For example, a failure that only occurs on non-English builds would be annotated to require the build language to not equal English.”); and
display an indication of the differences ([0037] “A programmer subsequently analyzes the actual failure and manually categorizes it as either a new type of failure or an instance of a previously known failure,” wherein it is well-known that the ability of the “programmer” to analyze the determined “actual failure” must include some form of “displaying” as claimed.).

With further regard to Claim 13, Travison does not teach the following, however, Drukman teaches:
execute a debugger to analyze the one or more program threads ([0034] “FIG. 2C illustrates an example of a debugger instrument. The instrument makes use of the GNU debugger, GDB.” [0057] “FIG. 7A is a flow chart illustrating an embodiment of a process for showing a difference between two or more tracks.” [0028] “the user has recorded one set of interactions with ShowMyPlace.app, each represented in master track 214 by a marker.” [0044] “FIG. 4A illustrates an embodiment of an interface to a tracing system … make use of the vertical axis to indicate information such as multiple threads and depths of calls.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Travison with the debugger as taught by Drukman since “By including debugging information in tracing system 102, the user will be able to visually discover, e.g., how much memory is allocated between two break points, when a particular variable changes, etc.” (Drukman [0034]).

With further regard to Claim 13, Travison in view of Drukman does not teach the following, however, Hira teaches:
wherein the integrated development environment is configured to detect that the program threads executing in the target processing system are associated with a first System-on-a-Chip (SoC) and is further associated with a first application ([0126] “the 
select a first template associated with the first SoC and the first application from a plurality of templates in response to determining that the program threads are associated with the first SoC and the first application, each template of the plurality of templates defining a set of resources associates with a particular SoC and a particular application, the first template defining a first set of system resources associated with the first SoC and the first application ([0022] “The general purpose resources may be configured, such as via installation of application specific images, for performing application-specific execution of workloads depending on the particular workloads that need to be offloaded to these resources.” [0124] “The term “SOC image” refers to a system image comprising a light-weight version of an operating system, application instance(s), and data, that is run on an SOC.” [0127] “When the servers 1010 are running out of capacity, the cloud system 1000 selects the workload that has the SOC templates already available and loads this template onto one or more of the powered-up SOCs 1022-1026 of the sub-cloud 1020, powered-up in the manner previously described above.” [0132] “FIG. 10D is an example scenario in which workload predictions are utilized to determine which workload system images, or templates”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by 

With further regard to Claim 13, Travison in view of Drukman and Hira does not teach the following, however, Bebout teaches:
each template defining a predetermined system state definition to control a type and amount of information to be provided to a debugger, the first template defining a first predetermined system state definition to control a first type and first amount of information to be provided to the debugger ([0010] “the target is queried by a debug core in the debugger to obtain target-specific information such as register groups, a register map, information about compound registers, memory address spaces, and memory blocks in the particular target being debugged,” wherein the “target-specific information” is the “system state definition”. [0011] “the debugger adapts itself to the particular target being debugged and accommodates interfacing with a user by presenting information to the user corresponding to, for example, the particular register and memory configuration of the target being debugged.” [0035] “In step 420, debugger 210 utilizes memory APIs and register APIs to retrieve the aforementioned target-specific memory and register information”); 
request a first set of information associated with the first predetermined system state definition from the target processing environment; and request a second set of information associated with the first predetermined system state definition from the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Travison in view of Drukman and Hira with the state definition as taught by Bebout since “there is a need in the art for a debugger system that does not have to be rebuilt or customized in order to effectively and properly operate with different or new targets” (Bebout [0008]).

With further regard to Claim 13, Travison in view of Drukman, Hira and Bebout does not teach the following, however, Lepine teaches:
change the first template to define a pre-selected set of system resources associated with the target processing system and the first predetermined system state definition (Col. 2 Ln. 47: “the template generator generates a template that can be processed by the target execution environment to update the configuration of the target execution environment. The configuration may involve any infrastructure-level configuration, where the infrastructure itself is instantiable, modifiable, and/or definable by executable code … the template, when processed by an entity associated with the target execution environment, updates operational parameters of virtualized devices associated with the target execution environment to an equivalent state associated with the monitored development environment changes from which the template was generated.” Col. 4 Ln. 65: “a template that is processable by an applicably configured 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Travison in view of Drukman, Hira and Bebout with the template modifying process as taught by Lepine “so as to allow the deployed/developed/committed code to operate in an equivalent fashion as between the configured infrastructure of the monitored execution environment and that of the target execution environment” (Lepine Col. 2 Ln. 42).

Claim 14: 
Travison in view of Drukman, Hira, Bebout and Lepine teaches the development environment system of Claim 13, and Drukman teaches wherein the computer system further comprises:
a memory storing the first template, wherein the first template identifies resources of interest in the target processing environment to define the pre-selected set of system resources ([0032] “In some embodiments, collections of instruments are pre-selected into one or more templates that are loaded at 254 ... Templates may be specifically composed, e.g., to identify and seek out particular problems … Thus, in the 

Claim 15: 
Travison in view of Drukman, Hira, Bebout and Lepine teaches the development environment system of Claim 14, and Drukman teaches the computer system is further configured to modify the identified resources of interest in the first template to further define the pre-selected set of system resources ([0032] “custom templates are defined that bundle tools most applicable to particular applications that a company produces. Thus, in the case of a word processing application, performance related instruments such as those monitoring CPU usage, memory consumption, etc. may be pre-selected in a template, while networking instruments are not.”).

Claim 16:
Travison in view of Drukman, Hira, Bebout and Lepine teaches the development environment system of Claim 13, and Travison teaches wherein the computer system is further configured to update the pre-determined rules in response to said comparing ([0059] “As a further refinement, context specific comparisons might be specified for individual historical test failures. Using the techniques described thus far, attributes are 

Claim 17: 
Travison in view of Drukman, Hira, Bebout and Lepine teaches the development environment system of Claim 16, and Travison teaches wherein the computer system is further configured to:
mask the first and second sets of information in light of the updated pre-determined rules ([0042] “actual analysis of a test failure by an analyst will reveal that not all of the attributes associated with the failure are actually contributory or relevant to 
compare the updated masked second set of information with the updated masked first set of information for second differences ([0011] “The current test failure is compared to each historical test failure. Depending on the result of these comparisons, the current test failure is categorized either as being of a new type, or as being a repeated instance of a previously known type for which an example has already been analyzed and archived.” [0054] “the process can also include the concept of an absolute constraint. An absolute constraint indicates the significant portions of an attribute value that must match between the current test failure and a historical test failure.” [0057] “Also note that the absolute comparison supports the logical NOT operation. This indicates that some or all of the significant portions of the value must not match. For example, a failure that only occurs on non-English builds would be annotated to require the build language to not equal English.”); and
display an indication of the second differences ([0037] “A programmer subsequently analyzes the actual failure and manually categorizes it as either a new type of failure or an instance of a previously known failure,” as was stated above, it is well-known that the ability of the “programmer” to analyze the determined “actual failure” must include some form of “displaying” as claimed.).


Travison in view of Drukman, Hira, Bebout and Lepine teaches the development environment system of Claim 16, and Travison teaches wherein the computer system is further configured to:
request a third set of information associated with the pre-selected set of system resources from the target processing environment at a third instance ([0010] “the term ‘current test failure’ will be used to indicate a test failure that is the subject of analysis and categorization. The process described below involves receiving a current test failure (or data representing the failure)”);
mask the third set of information and one or more of the first and second sets of information in light of the updated pre-determined rules ([0042] “actual analysis of a test failure by an analyst will reveal that not all of the attributes associated with the failure are actually contributory or relevant to the particular test failure being recorded. As will be explained below, rules or attribute comparison criteria can be specified for individual historical failures to mask or de-emphasize such attributes for purposes of future comparisons. As an example, certain entries of a call stack might desirably be masked so as to leave only entries that are actually relevant to a particular historical test failure.”);
compare the masked third set of information with the masked one or more of the first and second sets of information for third differences ([0011] “The current test failure is compared to each historical test failure. Depending on the result of these comparisons, the current test failure is categorized either as being of a new type, or as being a repeated instance of a previously known type for which an example has already 
display an indication of the third differences ([0037] “A programmer subsequently analyzes the actual failure and manually categorizes it as either a new type of failure or an instance of a previously known failure,” as was stated above, it is well-known that the ability of the “programmer” to analyze the determined “actual failure” must include some form of “displaying” as claimed.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hira in view of Bebout, Lepine and Travison as applied to claim 1 above, and further in view of Goryachev et al. (US PGPUB 2011/0209004; hereinafter “Goryachev”)
Claim 19: 
Hira in view of Bebout, Lepine and Travison teaches all the limitations of claim 1 as described above. Hira in view of Bebout, Lepine and Travison does not teach the following, however, Goryachev teaches:
determining that the code executing in the target processing environment is associated with a second SoC; receiving a second template defining a second set of system resources associated with the target processing environment in response to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hira in view of Bebout, Lepine and Travison with the changing of a second template as taught by Goryachev thereby “enabling a verification engineer to define a test template that may test aspects of the target computerized system in a relatively easy manner” (Goryachev [0016]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Travison in view of Drukman, Hira, Bebout and Lepine as applied to claim 13 above, and further in view of Goryachev.
Claim 20:
Travison in view of Drukman, Hira, Bebout and Lepine teaches all the limitations of claim 13 as described above. Travison in view of Drukman, Hira, Bebout and Lepine does not teach the following, however, Goryachev teaches:
determine that the program threads executing in the target processing system are associated with a second SoC; receiving a second template defining a second set of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Travison in view of Drukman, Hira, Bebout and Lepine with the changing of a second template as taught by Goryachev thereby “enabling a verification engineer to define a test template that may test aspects of the target computerized system in a relatively easy manner” (Goryachev [0016]).

Response to Arguments
Applicant's arguments, see Pages 8-9 of the Remarks filed August 5, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1-20 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194